El Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.
El apelante Ra sido convicto dos veces por el delito de Romicidio voluntario, en virtud de acusación por el delito de asesinato. Al comenzar el primer juicio, el juez senten-ciador declaró sin lugar una recusación al panel del jurado, y la sentencia fué revocada en apelación por RaRerse come-tido error en cuanto a este respecto. El Pueblo v. Carbo-*527nell, 34 D.P.R. 479. En el segundo juicio, el apelante alegó la condena anterior como una absolución del delito mayor y como un impedimento para que se le procesara por el de-lito de asesinato. Se señala añora como error el haberse declarado sin lugar esta alegación.
“Una cuestión que ña dado lugar a dos reglas bien definidas es si una convicción por un gradq menor de un delito equivale a una completa absolución por el delito mayor, dentro del significado de la regla que habla de haber sido el acusado expuesto por el mismo delito por dos veces, de suerte que si se concede un nuevo juicio, éste debe limitarse al grado menor del delito por el cual fué convicto an-teriormente el acusado. Una línea de autoridades contesta esta cues-tión en forma negativa y sostiene que en el nuevo juicio el acusado puede ser procesado por el delito según constaba originalmente en la acusación y que puede ser convicto de cualquier grado de tal de-lito, igual que si no hubiese habido ningún juicio anterior. . Como fundamento para esta regla se dice que el acusado no puede volun-tariamente rechazar el veredicto y a la vez acogerse a él. Un ve-redicto no puede tener validez y dejar de tenerla al mismo tiempo. El veredicto de culpabilidad es único. El acusado no puede divi-dirlo en lo que le conviene y en lo que no le favorece. El hecho positivo es el veredicto de culpabilidad de un delito; y la deducción negativa de tal resolución no es la culpabilidad por otro delito. No es fácil ver cómo la conclusión positiva de lo que sirve de base para la deducción negativa puede ser destruida por el acto voluntario del acusado, y sin embargo, dejar que tal deducción subsista por sí sola y sin fundamento alguno. Para sostener una alegación de ab-solución anterior debe existir constancia de tal absolución; y si un veredicto absolutorio por un delito menor sirve de constancia para una absolución por el delito mayor, al. ser desechado a instancia del acusado, dicho veredicto deja de ser una constancia de la convic-ción. Las cortes que sostienen este punto de vista no están confor-mes con el hecho de que el acusado tiene derecho a limitar su re-nuncia en cuanto a la exposición anterior cuando apela de una sen-tencia dictada contra él. Tal como subsiste la sentencia antes de apelar el ácusado, ella impide enteramente que se le procese por el delito imputado en la acusación o por cualquier grado menor del delito. No hay poder humano que pueda privarle del derecho de así valerse de esa sentencia; pero si decide apelar de ella y solicita su revocación, renuncia, al tener éxito, a su derecho de aprovecharse *528de la absolución anterior por el delito mayor contenida en la sen-tencia que él mismo ha solicitado sea revocada. Según la otra re-gla, un veredicto condenatorio por un grado menor del delito implica una absolución completa por el grado mayor del delito para todos los fines, y que un nuevo juicio concedido posteriormente a petición del acusado no debe considerarse como un nuevo juicio por el de-lito mayor por el cual fué absuelto, sino que debe limitarse a un juicio de nuevo por el delito por el cual fué convicto el acusado. La teoría de esta regla es que el resultado del veredicto es como si el acusado hubiese sido juzgado por distintas acusaciones impután-dole varios delitos o por una acusación conteniendo varios cargos e imputando los delitos separadamente. La verdadera diferencia exis-tente entre las dos reglas es el límite de la renuncia hecha por el acusado al solicitar y concedérsele un nuevo juicio. Pero aún' bajo esta regia, si el jurado en un caso de asesinato, en que la acusación imputa el delito de asesinato en primer grado, declara culpable al acusado, de acuerdo con la acusación, pero deja de especificar el grado del delito de asesinato, como lo exige la ley, y se le concede un nuevo juicio, probablemente por contener tal defecto el vere-dicto, el acusado no puede alegar que ha sido expuesto anteriormente, fundándose- en que tal veredicto equivale a una absolución.” 8 11. C.L. 161 — 162, sección 153.
La doctrina basta abora prevaleciente en la mayoría de las cortes americanas y que abora invoca el apelante, lia dado lugar a complicaciones más o menos embarazosas en ciertos casos, y par.ece estar perdiendo terreno durante los últimos años, En igual proporción, el punto de vista lógico y consistente de la minoría está recibiendo una considera-ción algo más amplia, y después de una madura delibera-ción, nos vemos obligados a adoptarlo como la base para una más práctica, imparcial y efectiva protección de los de-rechos de la sociedad por una parte, así como de los dere-chos del individuo por la otra.
Entre los casos considerados con relación a este extremo, (varios de los cuales se citan no como que indican la tendencia general de opiniones recientes bien estudiadas, sino más bien, como que sugieren el carácter perplejo y la variedad de las cuestiones y la consiguiente confusión de ideas, en-*529vueltas incidentalmente por la doctrina de la mayoría), se encuentran los siguientes: Trono v. United States, 199 U. S. 521; State v. Ash, 122 Pac. 995; Calicoat v. State, 95 So. 318; Jones v. State, 109 So. 265; People of the State of California v. Ham Tong, 24 L.R.A. (N. S.) 481; People v. Keefer, 65 Cal. 132, 3 Pac. 818; People v. Carty, 19 Pac. 490; I. A. Huey v. State of Texas, 12 A.L.R. 1003.
Las otras cuestiones que se tratan de levantar, según han sido presentadas en el alegato del apelante, y que no Ran sido resueltas en esta opinión, no requieren seria con-sideración.

Debe confirmarse la sentencia apelada.

1


El Juez Asociado Sr. Wolf firmó conforme con la sen-tencia.

 Véase la resolución sobre reconsideración de fecha mayo 17, 1927.